As filed with the Securities and Exchange Commission on March 29, 2011 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 111 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 98 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on April 1, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Enhanced Equity Option Income Fund Class A Shares - EEEAX Class C Shares - EEECX Class I Shares - EEEIX A diversified fund seeking total return Eaton Vance Risk-Managed Equity Option Income Fund Class A Shares - EROAXClass C Shares - EROCX Class I Shares - EROIX A diversified fund seeking total return Prospectus Dated ^ April 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Enhanced Equity Option Income Fund 3 Risk-Managed Equity Option Income Fund 7 Important Information Regarding Fund Shares 11 Investment Objectives & Principal Policies and Risks 12 Management and Organization 15 Valuing Shares ^ 17 Purchasing Shares ^ 17 Sales Charges ^ 20 Redeeming Shares 22 Shareholder Account Features 23 Additional Tax Information 24 Financial Highlights 26 Enhanced Equity Option Income Fund 26 Risk-Managed Equity Option Income Fund 27 Eaton Vance Equity Option Income Funds 2 Prospectus dated April 1, 2011 Fund Summaries ^ Enhanced Equity Option Income Fund Investment Objective The Funds investment objective is to seek total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 20 of this Prospectus and page ^ 23 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 1.05% 1.05% 1.05% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses ^ 1 . 88 % ^ 1 . 88 % ^ 1 . 88 % Total Annual Fund Operating Expenses ^ 3 . 18 % ^ 3 . 93 % ^ 2 . 93 % Expense Reimbursement ( ^ 1 . 68 )% ( ^ 1 . 68 )% ( ^ 1 . 68 )% ^ Total Annual Fund Operating ^ Expenses After Expense Reimbursement 1.50% 2.25% 1.25% (1) The investment adviser, sub-adviser and administrator have agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses exceed 1.50% for Class A shares, 2.25% for Class C shares and 1.25% for Class I shares. This expense reimbursement will continue through March 31, ^ 2012. Any amendments of this reimbursement would require written approval of the Board of Trustees . The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment during the current fiscal ^ year to the extent expenses are less than the contractual expense cap . Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 ^ Years 5 ^ Years 10 Years 1 Year 3 ^ Years 5 ^ Years 10 Years Class A shares $719 $1,
